          Case 1:18-cr-00008-JPO Document 47 Filed 12/16/20 Page 1 of 2




                                                                             Orrick, Herrington & Sutcliffe LLP
                                                                             Columbia Center
                                                                             1152 15th Street, N.W.
                                                                             Washington, DC 20005-1706
                                                                             +1 202 339 8400
                                                                             orrick.com


                                                                             Richard J. Morvillo

                                                                             E rmorvillo@orrick.com
                                                                             D +1 202 339 8484
December 16, 2020                                                            F +1 202 339 8500



Via ECF

Honorable J. Paul Oetken
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:    United States v. Brian Sweet, No. 18-cr-00008 (JPO)

Dear Judge Oetken:

We represent the defendant, Brian Sweet, in the above-captioned case. As Your Honor may
recall, on November 20, 2020, Mr. Sweet was sentenced to Time Served, three years of
Supervised Release, and restitution to be ordered at a later date. We write now to request that
Your Honor order the United States Pretrial Services Office to release Mr. Sweet’s passport.

We have spoken with Assistant United States Attorney, Rebecca Mermelstein, and she does not
object to our request.

A so-ordered order block follows this letter. We can provide a separate proposed order if the
Court would prefer.
         Case 1:18-cr-00008-JPO Document 47 Filed 12/16/20 Page 2 of 2


Honorable J. Paul Oetken
December 16, 2020
Page 2


Thank you for your consideration. Please contact me at (202) 339-8484 if you have any
questions or if you need additional information.

                                                          Respectfully,

                                                          /s/ Richard Morvillo

                                                          Richard Morvillo




BY THE COURT:

The Defendant's request for the return of his passport is GRANTED. The United States
Pretrial Services Office is hereby ORDERED to release Mr. Sweet’s passport.



DATED:        New York, New York           _________________________________
              December 16, 2020            HON. J. PAUL OETKEN
                                           UNITED STATES DISTRICT JUDGE
